*776OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
There is nothing in the record in this case which commands reversal of the factual determination made by the Court of Claims and affirmed at the Appellate Division that it was not foreseeable, when the inmate was discharged, that he would commit a brutal homicide five months thereafter. Accordingly, any negligence for which the State of New York might be held responsible was not the proximate cause of the decedent’s death.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones and Wáchtler concur in memorandum; Judge Fuchsberg taking no part.
Order affirmed.